Judgment, Supreme Court, Bronx County, entered August 29,1979, which granted the motion of defendant Cococcia for summary judgment and denied plaintiffs cross motion for the same relief, in this declaratory judgment action, unanimously modified, on the law, to the extent of further declaring that the lease between plaintiff and defendant 1401 Kearney Ave. Corp. is valid, and, as so modified, affirmed, with costs and disbursements to defendant-respondent. We adopt the rationale expressed by Special Term in finding and concluding that the lease at issue is valid. However, while Special Term in the judgment appropriately did not direct mere dismissal of the complaint, the judgment failed to specifically declare the rights of the parties in respect of the dispute invoked, and we modify so as to declare in favor of the defendant-intervenor Christopher Cococcia. Concur — Murphy, P.J., Ross, Markewich, Lupiano and Carro, JJ.